Per Curiam.
The defendant is appealing from the judgment rendered in a dissolution action.
The initial question before us is whether the factual finding of the state trial referee, that the separation agreement entered into by the parties was fair and equitable, was clearly erroneous. A further question raised by this appeal is whether the factual findings by the trial court, after a hearing held on a motion to open, were also clearly erroneous. We respond in both instances in the negative.
An appellate court may not retry facts and its duty upon review of a claim which challenges the factual basis of the trial court’s decision is limited to a determination of whether the trial court’s judgment was clearly erroneous in this respect or otherwise contrary to law. Practice Book § 4061; Damora v. Christ-Janer, 184 Conn. 109, 113, 441 A.2d 61 (1981); Ram Roofing *244& Sheet Metal Co. v. A.B. C. Plumbing & Heating, Inc., 2 Conn. App. 54, 56, 475 A.2d 341 (1984).
Our review of the record, transcripts and briefs clearly discloses a sufficient basis to sustain the decision of both the state trial referee and the trial court.
There is no error.